37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Robert L. BLAKE, Appellant,v.FARMERS HOME ADMINISTRATION; Robert J. Maag;  Philip N.Hogen; Marvis Hogen;  Thomas A. Lloyd, Appellees.
No. 94-1235.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 30, 1994.Filed:  Oct. 14, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert L. Blake previously sued the Farmers Home Administration (FmHA) and others claiming that FmHA wrongfully seized property belonging to him from his father's farm.  Finding that the claim was barred by res judicata, the district court1 dismissed the suit.  We dismissed Blake's appeal of the dismissal as untimely.  In November 1993, Blake filed a "Motion to Reopen Case."  The district court concluded that Blake had not raised any new issues and denied the motion.  Blake appeals, and we affirm.


2
We believe the district court treated Blake's motion as one made under Federal Rule of Civil Procedure 60(b), which allows a court to relieve a party from a final judgment or order on various enumerated grounds.   See Sanders v. Clemco Indus., 862 F.2d 161, 169 n.14 (8th Cir. 1988).  An appeal from the denial of Rule 60(b) relief, however, does not raise the underlying judgment for review;  it presents us only with the question of whether the district court abused its discretion in ruling on the motion.   Id. at 169.  Having reviewed the substance of Blake's motion, we conclude that the district court did not abuse its discretion in denying it.   See Reyher v. Champion Int'l Corp., 975 F.2d 483, 488 (8th Cir. 1992) (Rule 60(b) provides for extraordinary relief which may be granted only on adequate showing of exceptional circumstances).


3
Accordingly, we affirm.



1
 The HONORABLE JOHN BAILEY JONES, Chief Judge, United States District Court for the District of South Dakota